—Appeal by the defen*640dant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered October 5, 1992, convicting him of sodomy in the first degree, criminal possession of a weapon in the fourth degree, and endangering the welfare of a child, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the court properly denied that branch of his motion which was to suppress the complainant’s identification testimony. Acting upon information provided by an identified citizen informant that the defendant had sexually assaulted the 12-year-old complainant, the responding police officer was justified in detaining the defendant and patting him down for the knife reported by the witness (see, People v Adams, 224 AD2d 703; People v Crowder, 198 AD2d 369). After recovering the knife, the officer properly transported the defendant to the crime scene for a prompt showup identification (see, People v Hicks, 68 NY2d 234; People v Carney, 212 AD2d 721). Upon the victim’s positive identification, probable cause existed to arrest the defendant (see, People v Burton, 194 AD2d 683; People v Newton, 180 AD2d 764).
The defendant’s pro se contentions are either unpreserved for appellate review or do not require reversal. Miller, J. P., Sullivan, Florio and Luciano, JJ., concur.